Citation Nr: 0009942	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-17 409	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for macular 
degeneration of the eyes.

3.  Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for 
atherosclerotic cardiovascular disease, status post 
myocardial infarction, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.  He was a prisoner of war (POW) of the German 
government from December 1943 to May 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1998 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied service 
connection for PTSD and for macular degeneration of the eyes 
and denied increased evaluations for atherosclerotic 
cardiovascular disease and rheumatoid arthritis.

The veteran's appeal of the RO's August 1998 denial of 
entitlement to individual unemployability has been rendered 
moot by the RO's October 1998 rating decision, which granted 
entitlement to individual unemployability from the date of 
claim in January 1998.  The issue regarding entitlement to an 
increased evaluation for atherosclerotic cardiovascular 
disease will be addressed in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  The veteran was a POW of the German government from 
December 1943 to May 1945; he participated in combat. 

2.  Medical evidence of record reveals that the veteran's 
claimed psychiatric disorder has been diagnosed as rule out 
adjustment disorder with mixed anxiety and depressed mood and 
the veteran is currently service connected for this disorder.

3.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD that is related to his 
period of active .

4.  The veteran currently is diagnosed with age related 
macular degeneration of both eyes.
5.  Medical evidence of record also suggests that the 
veteran's age related macular degeneration could be caused or 
aggravated by factors such as vitamin deficiency or exposure 
to snow for long periods of time without eye protection, 
experienced by the veteran as a POW.

6.  The veteran's service connected rheumatoid arthritis is 
inactive and manifested by residual findings of minimal loss 
of function of the cervical spine and hands.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is related to his 
period of active service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  The claim of entitlement to service connection for 
macular degeneration  is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The criteria for an evaluation greater than 30 percent 
for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.71a Diagnostic 
Codes 5002, 5216-5227 and 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background-Principles of Well Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Factual Background for PTSD and Eyes

Service records reveal that the veteran was shot down in 
Germany in December 1943 and was a prisoner of war until May 
1945.  While a POW, the veteran was said to have experienced 
intimidation, psychological torture, and suffered prolonged 
periods of fear, anxiety and depression.  Physically, he was 
said to have suffered from dysentery and an inadequate diet. 

Treatment notes from a December 1952 hospitalization for 
rheumatoid arthritis also noted a psychiatric consultant's 
diagnosis of psychophysiologic musculoskeletal reaction, 
chronic, moderate, manifested by emotional lability, anxiety 
and rheumatoid arthritis.  A January 1956 VA neuropsychiatric 
examination also diagnosed the veteran with psychophysiologic 
musculoskeletal reaction.  

The report from a VA examination of November 1957 noted 
complaints of nervousness and sometimes feeling depressed.  
The November 1957 VA examination also documented a history of 
acute iritis of the left eye, with essentially negative 
findings of the eyes and 20/20 vision bilaterally.  A special 
neuropsychiatric examination revealed complaints that 
included feeling depressed and complaints of joint pain in 
his feet and left knee.  He was again assessed with 
psychophysiologic musculoskeletal reaction.

The report from a November 1985 VA psychiatric examination 
and social work examination gave a history of his confinement 
as a POW, with hardships that included being placed in 
solitary confinement, frequent interrogations and food 
shortages.  The social work examination gave a history of 30 
pound weight loss and malnutrition while imprisoned.  He also 
gave a history of working as a highway patrolman for thirty 
years, retiring in 1980 and continued to work part time as an 
apartment maintenance man.  He indicated that he was not 
aware of any particular nervous problems, but said his wife 
described him as moving and jumping in his sleep.  He 
acknowledged a startle response to someone surprising him, 
but thought that everyone has that.  Mental status 
examination revealed no significant findings other than some 
mild symptoms of sleep disturbance and startle response.  No 
diagnosis of psychiatric disorder was made.   

The report from a May 1997 VA general examination noted the 
veteran to wear glasses and have some blind spots that he had 
been told was secondary to macular degeneration.  The May 
1997 examination did not address psychiatric condition.

The report from a May 1998 VA general examination included a 
history of his imprisonment and a history of significant PTSD 
symptoms and depression upon repatriation.  He reported that 
it took more than a year before he could work again.  
Psychiatric symptoms reported on general examination included 
irritability, short tempered, and easily startled, according 
to his wife.  She indicated that he sleeps poorly and would 
awaken her crying out.  He belonged to a POW group and did 
not avoid exposure to things that might bring up his POW 
experience.  Reality and judgment were normal.  He was 
oriented times 5, cognitive status was adequate for avoiding 
danger, there was no evidence of psychosis, but positive 
symptoms of depression were present.  GAF was 61-70.  The 
diagnosis on general examination was mild PTSD/depression, 
see psychology evaluation.  

The report from a May 1998 VA eye examination revealed the 
veteran to have a history of diagnosis of age related macular 
degeneration for three years.  Eye examination revealed best 
corrected vision of 20/50 in the right eye and 20/80 in the 
left eye.  Macula showed a marked degree of chorioretinal 
pigmentation in both eyes.  The impression rendered included 
age related macular degeneration both eyes and nuclear 
sclerotic cataract, mild, both eyes.  The discussion stated 
that the veteran does have very mild cataract formation in 
both eyes, however it did not appear visually significant at 
this point.  The veteran did have macular pigment changes 
present in both eyes indicative of age related macular 
degeneration.  There did not appear to be any active 
hemorrhage or edema at this time.  

The report from a June 1998 VA psychological examination 
noted the stressor history of combat and POW status.  On 
behavioral observation, he was well groomed and appropriately 
dressed.  He was cooperative and very pleasant.  He appeared 
alert during the interview and testing.  His speech was 
halting, with some delayed response and stuttering but with 
good volume and appropriate content.  His affect was a good 
range and primarily cheerful during the interview and 
testing.  Eye contact was average, although he looked down 
frequently when discussing POW experiences.  Although mild 
psychomotor slowing was observed, this was appropriate for 
age and physical condition.  On interview, he said long term 
memory was good, but short term memory he gets easily 
distracted.  He explained the need to concentrate in order to 
remember things.  He described some portions of his POW 
experience as a complete blank, and noticed this problem over 
the last 10 years.  He reported some recent disturbance of 
emotion, which he described as being easily irritated.  He 
reported a "short temper" and often feels a heavy weight on 
his shoulders.   He admitted more irritation at pain due to 
medical problems.  He denied depression as a significant 
problem.  His wife reported that he is terribly nervous and 
easily upset.  She described him as a loner, but admitted 
that he had always been this way, and did interact with 
people on a regular basis.  She described him as having an 
upsurge in emotional distress after becoming involved in a 
POW group.  

His typical day was described as reading, gardening, and 
watching TV.  He regularly attended church, as well as social 
groups of retired troopers and POWs.  He admitted not 
socializing frequently since he returned from POW camp, but 
didn't mind being around people.  His sleep was described as 
irregular and interrupted and estimated that he slept about 4 
hours before the evaluation.  He admitted a poor appetite, 
but blamed this on being on a diet that he disliked.  On mini 
mental status examination he scored 29 out of 30 which 
suggests no gross mental impairment.  He was fully oriented 
to person, place, time and situation.  Other testing of his 
cognitive functions such as planning, problem solving and 
recall were within normal limits.  Testing of verbal learning 
and short term recall was also normal and his intellectual 
functioning was within average range.  The Axis I diagnostic 
impressions rendered were rule out adjustment disorder with 
mixed anxiety and depressed mood.  Axis II was no diagnosis.  
His Axis IV stressors included war and imprisonment.  His GAF 
was 75-80.  The conclusions drawn were that his complaints of 
mild memory problems and deficits in concentration were 
likely related to possible mild depression and anxiety, his 
complex pharmacopeia or mild sleep deprivation.  His mild 
anxiety and depression were most likely to be related to 
current medical problems and his involvement in a POW group, 
which has lead to discussion of past events for the first 
time in many years.  There was no evidence of persistent 
memory deficits or early dementia.

The report from a January 1999 VA psychiatric examination 
included complaints that he fell out of bed during a 
nightmare.  He indicated that his wife complained of him 
kicking in his sleep.  He denied history of hallucinations, 
homicidal thoughts, suicidal thoughts or drug abuse.  He 
admitted excessive alcohol use the first five years out of 
the military, but used no alcohol for the past year.  He was 
married to his second wife since 1968.  He was retired from 
his 30 year job as a highway patrolman.  He rarely ruminated 
about combat, although he admitted that he gets a "pretty 
good sweat" sometimes when watching a war movie.  He avoided 
discussing war topics.  He used to hunt but stopped only due 
to his arthritis.  He described no intolerance to loud 
noises, related well to people, and did not have difficulty 
with crowds.  On mental status examination, he was found to 
be a well nourished, and appropriately dressed.  Speech was 
fluent, spontaneous with no flight of ideas, looseness of 
associations.  Mood was euthymic and affect was appropriate, 
and pleasant.  He denied hallucinations, expressed no 
identifiable delusions.  He denied homicidal or suicidal 
thoughts.  He was precisely oriented to person, place, time 
and situation.  Remote and immediate recall were good.  
Intelligence was estimated to be average and he had judgment 
to avoid common danger.  Abstracting ability was adequate and 
insight was fair.  The discussion stated that this veteran 
gives a history of mild anxiety, however, he does not give a 
history of symptoms of sufficient anxiety to satisfy 
psychiatric diagnostic criteria.

An opinion letter from a private physician dated in March 
1999, concerning the veteran's claimed eye problems states 
that the veteran's macular degeneration should be service 
connected.  This letter noted that the veteran was exposed to 
snow for long periods of time without tinted eye shades, and 
also suggested that vitamin A and B deficiency and carotene 
deficiency during his starvation as a POW could have led to 
night blindness and xerophthalmia.  

The Board notes that by rating decision of October 1998, the 
RO granted service connection for adjustment disorder, with 
mixed anxiety and depressed mood.  


Service Connection for PTSD--Analysis

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  These changes 
reflect the decision of the United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).
The Court in Cohen discussed the three elements needed to 
establish service connection for PTSD:  1. A current, clear 
medical diagnosis of PTSD, presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor; 2. credible supporting evidence that the 
claimed in-service stressor occurred and 3. medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The amended 38 C.F.R. § 3.304(f) states that, if the evidence 
establishes that the veteran was a prisoner of war under the 
provisions of § 3.1(y) of this part and the claimed stressor 
is related to that prisoner of war experience, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.  

In the present case, the Board finds proceeding forward 
without remanding to the RO for re- analysis under the 
revised PTSD standards does not unduly prejudice the veteran.  
In reaching this conclusion, the Board observes that the 
regulation changes did not significantly alter the criteria 
concerning entitlement to service connection for PTSD for 
former prisoners of war.  Furthermore, the Board observes 
that repeated VA examinations in 1997 and 1998 diagnosed a 
psychiatric disorder other than PTSD, for which service 
connection is presently in affect.  Therefore, after careful 
review of the record, the Board can find no reason why a 
remand of the veteran's appeal and reconsideration by the RO 
under the revised standard would be judicially expedient or 
otherwise result in a different finding than that reached 
previously by the RO, and now by the Board.

In the present case, a review of the record does show a 
medical diagnosis of PTSD.  There is sufficient evidence of a 
stressor in the form of the veteran's combat service and his 
POW experience.  The single diagnosis of PTSD referred to the 
veteran's inservice experiences and there is a sufficient 
nexus to well ground the claim.  See 38 C.F.R. § 3.304(f).  
However, the overall evidence of record does not support a 
finding that the veteran currently has PTSD.  The only 
diagnosis was on a general medical examination in 1998.  The 
findings from that examination were very sparse and appear to 
have based the diagnosis primarily on the veteran's reported 
history.  The psychological and psychiatric evaluations in 
1998 did not diagnose PTSD.  Rather, these medical 
specialists have entered diagnoses of adjustment disorder, 
with mixed anxiety and depressed mood in the June 1998 VA 
examination.  Most recently, the report from the January 1999 
VA examination essentially determined that significant PTSD 
symptomatology could not be elicited.  

Thus the Board finds that the clear preponderance of the 
evidence is against a finding that he has PTSD.  Therefore, 
even though the veteran is acknowledged to have service under 
combat and POW conditions, which would meet the requirements 
for a stressor under  38 C.F.R. § 3.304(f), the veteran's 
claim of entitlement to service connection for PTSD must be 
denied.  The Board observes that service connection for a 
psychiatric disorder diagnosed as adjustment disorder with 
mixed anxiety and depressed mood has been granted by the RO 
in October 1998.  Therefore any issue regarding entitlement 
to service connection for a psychiatric disorder other than 
PTSD is rendered moot.  

Service Connection for Macular Degeneration--Analysis

Upon review of the evidence, the Board finds that a claim for 
service connection for macular degeneration is well grounded, 
under Caluza and Epps.  

Specifically, the Board finds that the VA examination of May 
1998 reveals the veteran to have a current eye disability, 
which has been diagnosed as macular degeneration.  The 
veteran is presumed to have undergone hardships as a POW 
including malnutrition and vitamin deficiency.  He is also 
presumed to have had long term visual exposure to snow, 
without eye protection.  38 C.F.R. § 3.304(e).  

The statement from the physician in March 1999, advocates 
that the veteran's macular degeneration should be service 
connected and notes that the veteran was exposed to snow for 
long periods of time without tinted eye shades, and also 
suggested that vitamin A and B deficiency and carotene 
deficiency could have resulted in current eye problems.  This 
statement suggests a nexus may exist between his present eye 
disability and his hardships endured as a POW.  This serves 
as competent medical evidence to the effect that the claim is 
"plausible" or "possible."  Epps, 126 F.3d at 1468.  This 
available evidence satisfies the three criteria for a well 
grounded claim under Caluza supra.  Further, in determining 
whether a claim is well-grounded, this supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Increased evaluation for Rheumatoid Arthritis

Factual Background

As noted above, service records reveal that the veteran spent 
from December 1943 to May 1945 as a POW of the German 
government.  He was assessed with pain rheumatism in the 
right ankle, August 1945, symptomatic with exercise, 
according to his separation examination of September 1945.  A 
July 1947 physician's letter stated that he had treated the 
veteran in July 1941 for complaints of right ankle pain, with 
a little swelling and a tentative diagnosis of rheumatic 
fever had been made.  This same physician indicated that in 
October 1946, he treated the veteran for stiffness in his 
neck and occasional sore throat for about a year, with little 
improvement made and the diagnoses rendered included 
rheumatic fever and wry neck.  

In December 1952 the veteran was hospitalized for complaints 
of painful swelling, redness and heat over the right ankle, 
right second toe, left knee and left index finger.  A history 
of his having similar joint problems prior to and during his 
POW status was noted.  Findings included slight swelling of 
the joints of second finger and index of the left hand, 
swelling of the second toe of the right foot.  He was also 
noted to have a low grade fever during his hospitalization.  
A diagnosis of atypical rheumatoid arthritis was initially 
made.  The final diagnoses included arthritis, rheumatoid, 
multiple.  

By rating decision of May 1953 service connection for 
rheumatoid arthritis, multiple joints, to include 
psychophysiologic reaction, was granted by the RO and a 30 
percent evaluation was assigned.

The report from a January 1956 VA examination gave a history 
of several hospitalizations for arthritis, with current 
complaints of pain in the left shoulder.  However on 
inspection of the joints no gross defects were noted, and no 
swelling or other acute manifestations were noted.  
Similarly, a January 1957 VA examination revealed no evidence 
of musculoskeletal anomalies on clinical examination, and the 
veteran admitted not being troubled much by his arthritis.  
X-rays done in November 1957 of the left knee and left 
shoulder, S1 and hip joints were negative; the lumbar spine 
showed a tilting to the left, but normal discs and the 
lowermost thoracic vertebrae showed changes indicative of 
early degenerative arthritic change.  

In March 1960, the veteran was hospitalized again for a 
flare-up of active arthritis complaints.  Slightly elevated 
temperatures of 99 degrees were noted, along with his left 
ankle being slightly swollen.  His neck was also tender on 
movement.  White cell count and sedimentation rates remained 
elevated, even upon aspirin therapy although latex 
agglutinations were negative for rheumatoid arthritis.  Joint 
effusion was noted in the left ankle area.  X rays of his 
joints otherwise revealed no evidence of rheumatoid 
arthritis, with only the cervical area revealing the presence 
of degenerative arthritis.  Towards the end of his hospital 
stay, he still had some trouble with his left ankle and neck.  
The assessment rendered was arthritis, rheumatoid, multiple.   

The report from a November 1985 VA examination gave an 
impression of a history of arthritis, diagnosed as 
rheumatoid, but no activity apparent now.  The picture was 
one of mixed arthritis, mostly degenerative with quite good 
function.  X-rays from November 1985 revealed cervical spine 
intervertebral disc space narrowing, with degenerative 
changes, thoracic spine minimal degenerative changes, lumbar 
spine joint space narrowing noted.  

The report from a May 1997 VA examination noted that the 
veteran takes Darvocet and Advil for his arthritis.  The 
orthopedic evaluation noted a history of his rheumatoid 
arthritis with a most recent flare up and hospitalization 
said to have been around 1958.  He was said to have been in 
remission for the past 10 years.  He complained of some pain 
in both knees in getting up or down.  He also complained of 
stiffness in his neck intermittently.  His hands were 
described as sore with prolonged usage.  He had no 
significant low back pain.  His medication was limited to 
three Advil a day.  

Upon examination of the neck during the May 1997 VA 
examination, he held his neck in a normal attitude.  His 
range of motion was flexion 55 degrees, extension 50 degrees, 
right and left lateral bending-30 degrees, and right and 
left rotation-45 degrees.  No tenderness was noted.  Upper 
extremities included a full range of motion in the elbows, 
wrists and fingers.  He had no synovial thickening in the 
joints of either upper extremity.  He could flex his fingers 
until the tip of his thumb touched the distal palmar crease, 
and he could oppose the end of his thumb to each of the 
fingers.  There was no swelling or effusion in either knee.  
He did have a trace of retropateallar crepitation behind both 
patellae.  His ligaments were stable to varus and valgus 
stress in extension and 30 degrees of flexion.  Anterior 
drawer test and posterior drawer tests were negative.  He had 
full extension and 140 degrees of flexion in both knees.  X-
rays of the cervical spine revealed narrowing of the C3-7 
discs with osteophytes and narrowing of the facet joints 
posteriorly.  These changes were those of advanced 
degenerative disc disease.  X-rays of both hands revealed 
narrowing of the articular cartilage and radial subluxation 
of the second and third metacarpophalangeal joints of both 
hands.  No other stigma of rheumatoid arthritis was noted.  
The impression rendered included degenerative disc disease, 
cervical spine, and burned out rheumatoid arthritis, 
metacarpophalangeal joints, both hands.

The report from the most recent VA examination of May 1998 
gives a history of the veteran's rheumatoid arthritis having 
been stable for several years, without relapses.  He 
complained that his joints hurt, especially in the morning or 
when he does things.  He indicated that he sometimes has 
trouble walking.  Upon examination of both upper extremities, 
he had full range of motion, with severe crepitations heard 
in both shoulders.  He denied any severe discomfort; however 
he admitted to having some pain and discomfort during range 
of motion.  He had marked limitation of motion in the 
cervical spine; this did not appear to have changed from the 
examination of last year.  Both elbows were within normal 
range of motion without any subcutaneous cysts and were 
nontender.  Both wrists and hands indicated mild ulnar drift 
of the fingers and no subcutaneous nodules noted, no synovial 
inflammation noted and they were nontender except both wrists 
during range of motion being somewhat uncomfortable.  He did 
not have any discomfort.  There did not appear to be any 
obvious subluxation clinically.  Supination and pronation 
were within functional range.  Grip in both hands was good to 
normal and symmetrical.  Strength in forearm muscles and arm 
muscles were normal for his condition and age.  

Examination of both knees revealed no swelling, no 
instability noted, no drawer sign.  Lachman test was 
negative.  There were severe crepitations felt under the 
patellae during passive range of motion.  He did not have any 
discomfort.  No varus or valgus deformities  were noted.  The 
rotation was normal and range of motion was normal.  Both 
feet indicated some swelling on both ankles and he felt 
somewhat uncomfortable in both ankles for palpation.  No 
limitations in range of motion were noted.  There were hammer 
toes bilaterally with bilateral hallux valgus.  No calluses 
or corns were noted.  No vascular changes were noted.  Range 
of motion in toes were within functional limits.  No 
subluxation was noted clinically.  Gait pattern was normal.  
He was able to stand on one lower extremity at a time with 
some discomfort.  Patrick's sign was negative in both hips.  
He did not complain of any back pain.  No X-rays were ordered 
since the X-rays from May 1997 indicated subluxation of MCP 
joints and degenerative changes in multiple joints that were 
X-rayed.  The impressions rendered included degenerative 
joint disease of multiple joints; and rheumatoid arthritis.

J.B., M.D., in a March 1999 report, noted that the veteran 
had difficulty walking due to severe arthritis and 
claudication.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992). The Board is satisfied that all relevant facts have 
been properly developed. The veteran was afforded VA 
examinations in May 1997 and in May 1998.  Outpatient 
treatment records have been obtained.  No further assistance 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998). 
Separate diagnostic codes identify the various disabilities 
and the criteria that must be shown for specific ratings. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

Painful motion is also a factor of disability. 38 C.F.R. § 
4.40 (1998). The Court has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

By rating decision of May 1953, the RO granted service 
connection for rheumatoid arthritis and assigned a 30 
disability evaluation to the veteran's rheumatoid arthritis 
under Diagnostic Code 5002.  This 30 percent evaluation has 
been confirmed and continued in subsequent rating decisions, 
including the August 1998 rating decision currently on 
appeal. 

Under DC 5002 a 100 percent evaluation is warranted for 
evidence of rheumatoid arthritis (atrophic) as an active 
process, with constitutional manifestations associated with 
active joint involvement, which is totally incapacitating. 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (1999).  A 60 percent 
evaluation is warranted for rheumatoid arthritis as an active 
process with less than the criteria for 100% but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  Id.  
A 40 percent evaluation is warranted for rheumatoid arthritis 
as an active process with symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year. Id.  A 20 percent 
evaluation is warranted for rheumatoid arthritis as an active 
process with one or two exacerbations a year in a well-
established diagnosis. Id.  The Board observes that the most 
recent documentation of the veteran having been hospitalized 
for active disease process of rheumatoid arthritis was in 
1960.  The veteran has reported that his most recent active 
pathology was 10 years earlier (on the May 1997 examination 
report) and that the disability has been stable for many 
years with no recent relapses (on the May 1998 examination 
report).  There is no competent evidence of incapacitating 
episodes of rheumatoid arthritis 3 or more times a year; the 
criteria for a higher rating for rheumatoid arthritis as an 
active process are not met or nearly approximated.  
Therefore, evaluation under chronic residuals rather than 
active rheumatoid arthritis is appropriate in this case.  

The provisions of Diagnostic Code 5002 indicate that chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion or ankylosis, favorable or unfavorable, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5002. 
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.

Diagnostic Code 5002 notes that the ratings for the active 
process will not be combined with the residual ratings for 
limitation of motion or ankylosis and that the higher 
evaluation should be assigned. Id.

In this case, the pertinent codes specific to the joints 
involved are Codes 5216-5227 for ankylosis of individual and 
combination of fingers and Code 5290.  The May 1997 VA 
physical examination noted that the veteran had "burned 
out" rheumatoid arthritis affecting the fingers of each 
hand.  The veteran exhibited good range of motion in the 
fingers and none of the joints were ankylosed, but with 
resolution of doubt in the veteran's favor, the minimal 
compensable evaluation for limitation of function of the 
fingers on each hand is warranted.  See 38 C.F.R. § 4.59.  
The veteran also exhibits limitation of motion of the 
cervical spine, but it is noted that he has degenerative disc 
disease and degenerative joint disease of the neck.  None of 
the examiners have attributed his limitation of function in 
the neck to his service-connected rheumatoid arthritis.  In 
fact the May 1997 examiner specifically noted that only the 
fingers of the hands were affected by rheumatoid arthritis 
and the neck symptoms were attributed to degenerative disc 
disease of the cervical spine.    

Regarding the other joints that were addressed in the most 
recent examination of May 1998, including shoulders, elbows, 
wrists, fingers, knees, ankles, and feet, all of these were 
shown to demonstrate full ranges of motion.  The veteran 
admitted to some pain on motion of the shoulders and wrists 
and his ankles were tender to palpation.  There was swelling 
in both ankles.  However, diagnoses included degenerative 
joint disease of multiple joints and no limitation of 
function was attributed to rheumatoid arthritis residuals.  
Likewise, the March 1999 private medical report refers to 
pain on walking due to severe arthritis, but does not 
indicate that the disabling arthritis is rheumatoid 
arthritis.  Again, as was noted on the May 1997 report, the 
only joints identified as having residuals of rheumatoid 
arthritis are the fingers of each hand.  "No other stigma of 
rheumatoid arthritis is noted."  Therefore, additional 
diagnostic codes as they pertain to limitation of motion of 
specific joints are not applicable.  

The Board concludes that the objective medical evidence of 
record indicates that the veteran's rheumatoid arthritis is 
in remission and that it is currently manifested by 
subjective complaints of joint pain with no objective 
findings of loss of range of motion, with the exception of 
mild loss of function in the fingers of the hands.  The 
evidence will not support a higher rating based on exhibited 
limitation of function.  In sum, the Board finds that the 
current residuals of rheumatoid arthritis does not warrant a 
rating higher than the 30 percent evaluation presently 
assigned.  

The Court addressed the case where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system in Deluca v. Brown, 6 Vet. App. 321, 
324 (1993).  An analysis must be made of whether the 
pertinent regulations entitle the veteran to an increased 
rating to the extent pain and weakness cause additional 
disability beyond that reflected in limitation of motion.  A 
disability rating may be based on functional loss due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (1999).

Furthermore, weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  The regulations further 
provide that in rating disabilities of the joints, inquiry 
will be directed to considerations of more movement than 
normal, less movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45 (1999).  The Board observes that the May 1998 
VA examination has considered these provisions, but in view 
of the isolated joints affected and the relative minor 
symptomatology exhibited, finds that an increased rating is 
not warranted under these provisions.


ORDER

Service connection for PTSD is denied.  

The claim of entitlement to service connection for macular 
degeneration is well grounded.  To this extent only, the 
appeal is granted.

Entitlement to an increased evaluation for rheumatoid 
arthritis is denied.


REMAND

On preliminary review of the record the Board notes that in 
his statement received in October 1998, the veteran indicated 
he wished to pursue a claim for service connection for peptic 
ulcer disease, which was previously denied by an unappealed 
rating action in June 1997.  The veteran's attempt to reopen 
the claim was denied by the November 1998 rating action, with 
notification sent on December 10, 1998. Given the March 19, 
1999 statement from the veteran that he disagrees with the 
RO's decisions and wants service connection granted for 
gastrointestinal diseases, including peptic ulcer/duodenum 
disease, this statement must be accepted as a timely notice 
of disagreement with the RO's November 1998 rating decision.  
The filing of a notice of disagreement initiates an appeal.  
To date, no statement of the case addressing this issue has 
been furnished.  The Court has been very clear in those 
circumstances that the Board must remand the case back to the 
RO for the issuance of a statement of the case.  See 
Manlincon v. West, No. 97-1467 (U.S. Vet. App. March 12, 
1999).

Because the claim of entitlement to service connection for 
macular degeneration is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

On entrance examination the veteran weighed 138 pounds and 
stood 69 inches.  The veteran is noted to have been a POW of 
the German government between December 1943 and May 1945.  
While a POW, he was said to have suffered malnutrition, 
stomach trouble and dysentery, and was said to have been 
hospitalized in the Hospital Unit of Stalag 17 B in May 1945.  
On discharge examination, in September 1945 he weighed 136 
pounds and stood 70 inches tall.  

The veteran is noted to have been diagnosed with macular 
degeneration of both eyes, described as age related in the VA 
examination of May 1998.  The veteran's age was noted to be 
77 at the time, with a history given of having been diagnosed 
with age related macular degeneration three years ago.  This 
examination noted macular pigment changes present in both 
eyes, indicative of age related macular degeneration.  
However, this examination did not note the veteran's history 
as a POW and therefore did not comment as to whether any 
hardship suffered during his imprisonment, could have either 
caused or aggravated his macular degeneration.  

The report from a private physician dated in March 1999 gives 
the opinion that the veteran's current macular degeneration 
could be related to hardships sustained by the veteran as a 
POW, including a history of exposure to snow for long periods 
of time, without eye protection, and also noted that vitamin 
and carotene deficiency during starvation can cause certain 
types of eye problems.  

In view of the evidence which suggests a possible link 
between the veteran's current eye problems and his hardships 
sustained as a POW, and in view of fact that the most recent 
VA examination for eye disorders did not address the question 
of whether his POW hardships, including malnutrition, could 
have caused or aggravated his macular degeneration, an 
opinion is needed addressing this matter.  

Regarding the veteran's claim of entitlement to an increased 
evaluation for his atherosclerotic heart disease, which is 
currently evaluated as 60 percent disabling, the Board finds 
that further development is warranted.  Specifically, the 
Board notes that the veteran has received treatment for heart 
problems through 1998, and had a myocardial infarction in 
April 1997.  Most recently, a private physician in February 
1999, forwarded the opinion that the veteran is 100 percent 
disabled due to heart problems, with an ejection fraction of 
37 percent and 48-52 per minute brachycardia which renders 
him capable of very little activity.  The Board observes that 
the most recent VA examination of May 1998 was a general 
medical examination, which included only a cursory 
examination and review of his cardiovascular history.  In 
view of the veteran's significant cardiovascular history, the 
Board finds that a cardiovascular examination is warranted to 
obtain a true picture of the severity of his cardiovascular 
pathology.  

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1. The veteran should be issued an SOC on 
the issues of whether new and material 
evidence has been submitted to reopen his 
claim for ulcer disease, and, if so, 
whether all the evidence both old and new 
warrants the grant of service connection.  
As this claim has remained pending since 
the November 1998 rating decision, the 
statement of the case should discuss all 
the evidence generated since the initial 
claims were filed. The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.

2. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for heart 
problems and eye problems not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).   

3.  The veteran should be scheduled for a 
VA 
cardiology examination for the purpose of 
ascertaining the current severity of his 
service- connected atherosclerotic heart 
disease, status post myocardial 
infarction.  The claims file and copy of 
the current Diagnostic Code 7005 should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated special tests 
and 
studies should be accomplished, including 
a laboratory determination of METs by 
exercise testing, as well as X-ray study.  
With regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent occurs.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) should be 
made.  The presence or absence of 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent should be noted.  All 
manifestations of the veteran's service-
connected mitral insufficiency with 
exertional dyspnea should be documented 
by the examiner.  The examiner should 
also identify any signs of documented 
coronary artery disease resulting in 
chronic congestive heart failure. The 
examiner must provide a full rationale 
for all opinions and conclusions reached.  

4.  Thereafter the veteran should be 
scheduled for a VA examination by an 
ophthalmologist to ascertain the nature 
and etiology of his claimed macular 
degeneration of both eyes.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints.  The examiner should express 
an opinion as to any relationship between 
the veteran's macular degeneration, if 
any, and the hardships endured as a POW, 
to include malnutrition, vitamin 
deficiency and prolonged exposure to 
elements such as snow.  The examiner must 
be requested to review the available 
medical records, as well as the history 
of the veteran's service connected 
headaches, and express opinions on the 
following questions: (1) the exact 
current diagnosis of any current eye 
disability and whether any of these 
conditions are acquired or congenital; 
and (2) the degree of probability that 
any current eye disorder is the proximate 
result of any hardship that the veteran 
underwent as a POW in service.  The 
claims folder as well as a copy of this 
remand must be made available to and 
reviewed by the examiners prior to the 
examination.  The examiner must provide 
full rationale for all opinions and 
conclusions reached.  

5.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for his atherosclerotic heart disease, 
and for service connection for macular 
degeneration. If the determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order. The appeal as the claim 
for service connection for an ulcer disorder will be returned 
to the Board following the issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


